The question presented in this case is whether or not the evidence is sufficient to support the verdict rendered, which has the approval of the trial judge who denied a motion for a directed verdict as well as a motion for a new trial. There is found in the record substantial evidence to support the verdict and judgment rendered, and therefore the judgment should be and is hereby affirmed. See 5th Headnote Pillet vs. Erschick,99 Fla. 484, 126 So. 784.
Affirmed.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur.